DETAILED ACTION
The present application is related to International Application No. PCT/US20/49910. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed November 4, 2021, have been fully considered.
Clam 11 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2012/0055668) in view of Monastiriotis et al. (US 2014/0162911).
Claim 1. Wu discloses A coated proppant (Abstract; [0155]) comprising: a proppant particle comprising sand, ceramic material, or combinations thereof ([0156]); and a fluorinated polyurethane proppant coating on the proppant particle ([0155]), in which the fluorinated polyurethane proppant coating is a polymerized reaction product of at least one of diisocyanate and polyisocyanate, and at least one of aliphatic or aromatic fluorinated alcohols and fluorinated polyols ([0118]; [0120]; [0121]; [0124]; [0127])…
Wu does not disclose and the fluorinated polyurethane proppant coating further comprises from 1 to 15 wt.% of a strengthening agent comprising at least one of glass fibers, carbon fibers, Kevlar fibers, mica, silica, alumina, carbon nanotubes, nanosilica, nanoalumina, nanozinc oxide, nanotubes, nanocalcium carbonate, nanocalcium carbonate, and nanozirconium oxide.
However, Monastiriotis teaches proppant with polymeric coating (Abstract; [0023]), wherein the coating may comprise polyol, polyurethane-based polymers and an isocyanate-functional component ([0032]; [0048] – [0051]; [0057]) and reinforcing particulates ([0023]; [0025] – [0027]).  Monastiriotis further teaches that the particulates may be present in the proppant coating within the range of 2 to 85 vol% ([0047]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the proppant composition in Wu with reinforcing particulates that are grafted to or bonded to the polymeric proppant coating, as taught by Monastiriotis, in order to impart a greater hardness and/or deformation resistance to the coating ([0022]).
Claim 2. Wu in view of Monastiriotis teach The coated proppant of claim 1.  Wu discloses fluorinated polyurethanes ([0120]; [0121]), but Wu does not disclose in which the coated proppant comprises from 1 to 10 wt.% fluorinated polyurethane proppant coating as calculated by a weight of the proppant particles.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of fluorinated polyurethane coating in Wu to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 3. Wu discloses The coated proppant of claim 1.  Wu does not disclose in which the coated proppant has a glass transition temperature of at least 150°F.  However, Monastiriotis teaches that the 1  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the proppant composition in Wu by optimizing the glass transition temperature of the proppant coating, as taught by Monastiriotis, such that the proppant remains intact or has the ability to soften under prevailing downhole conditions depending on the desired downhole operation ([0054]).
Claim 4. Wu in view of Monastiriotis teach The coated proppant of claim 1.  Wu further discloses in which the fluorinated alcohols comprise fluoroalkane alcohols, fluoroether alcohols, fluorosulfonamide alcohols, and combinations thereof ([0106]; [0124]).  
Claim 5. Wu in view of Monastiriotis teach The coated proppant of claim 1.  Wu further discloses in which the fluorinated alcohols comprise fluorosulfonamide alcohols ([0106]; [0124]).  
Claim 6. Wu in view of Monastiriotis teach The coated proppant of claim 1.  Wu discloses fluorinated polymers comprising sulfonamides ([0124]), fluorinated sulfonamides ([0124]), and fluorinated polyols ([0127]), but Wu does not explicitly disclose in which the fluorinated polyols comprise 1,2-propanediol-3-(N-ethyl perfluorooctanesulfonamide); 1,5-hexanediol-6-(N-ethyl perfluorooctanesulfonamide); 1,2-propanediol-3-(N-propyl perfluoroethane sulfonamide); 1,2- propanediol-2-(N-ethyl perfluorododecanesulfonamide); 1,5 -hexanediol-6-(N-ethyl perfluorobutylcyclohexanesulfonamide); 1,2,3-butanetriol-4-(N-ethyl perfluorooctanesulfonamide), or combinations thereof.   However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to select a fluorinated polyol for Wu from those as instantly claimed as an obvious matter of design choice since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
The coated proppant of claim 1.  Wu further discloses in which the at least one of diisocyanate and polyisocyanate comprise methylene diphenyl diisocyanate, toluene diisocyanate, hexamethylene diisocyanate, isophorone diisocyanate, methyl isocyanate, toluene-2,4-diisocyanate, 1,5 naphthalene diisocyanate, diphenylmethane-2,4-diisocyanate, diphenylmethane-2,2-diisocyanate, bis(isocyanatemethyl)cyclohexane, 1,3-bis(isocyanatemethyl)cyclohexane, 1,4- bis(isocyanatemethyl)cyclohexane, ethylene diisocyanate and 1,12-dodecane diisocyanate, or combinations thereof ([0118]; [0120]).  
Claim 8. Wu in view of Monastiriotis teach The coated proppant of claim 1.  Wu discloses multifunctional isocyanate compounds ([0118] – [0120]), but Wu does not explicitly disclose in which the polyisocyanate comprises diphenylmethane-2,2-diisocyanate.  However, Monastiriotis teaches that the isocyanate component may comprise diphenylmethane-2,2-diisocyanate ([0069]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the multifunctional isocyanate compound in Wu with diphenylmethane-2,2-diisocyanate, as taught by Monastiriotis, as an obvious matter of design choice since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 9. Wu in view of Monastiriotis teach The coated proppant of claim 1.  Wu does not disclose in which the fluorinated polyurethane proppant coating further comprises at least one of a lubricating agent, a resin, a coupling agent, a crosslinker, and a surfactant.  However, Monastiriotis teaches that suitable polymeric coatings include: resins based on polyurethane, polyurea-type, phenolic, epoxy, polycarbodiimide, or polyester resins ([0048]); coupling agents to enhance the bond strength between the particulates and the polymetric matrix of the proppant coating ([0021]; [0039]); an adhesion promoter to enhance the wetting and/or surface bonding between particle and polymeric 
Claim 10. Wu in view of Monastiriotis teach The coated proppant of claim 9.  Wu discloses that the proppant may comprise resin-coated sand ([0156]), but Wu does not explicitly disclose in which the resin comprises at least one of phenol, furan, epoxy, urethane, phenol-formaldehyde, polyester, vinyl ester, and urea aldehyde.  However, Monastiriotis teaches that suitable polymeric coatings include resins based on polyurethane, polyurea-type, phenolic, epoxy, polycarbodiimide, or polyester resins ([0048]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the resin-coated sand in Wu with resins based on polyurethane, polyurea-type, phenolic, epoxy, polycarbodiimide, or polyester resins, as taught by Monastiriotis, as an obvious matter of design choice since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 12. Wu in view of Monastiriotis teach The coated proppant of claim 1.  Wu further discloses in which the fluorinated polyurethane proppant coating is a polymerized reaction product of: at least one of diisocyanate and polyisocyanate, and at least one of aliphatic or aromatic fluorinated alcohols and fluorinated polyols and non- fluorinated alcohol and non-fluorinated polyols ([0118]; [0120]; [0121]; [0124]; [0127]).

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wayne et al. (WO 2010/132362 A2) in view of Monastiriotis et al. (US 2014/0162911).
Claim 1. Wayne discloses A coated proppant (Abstract; p. 24, ¶5) comprising: a proppant particle comprising sand, ceramic material, or combinations thereof (p. 24, ¶6 – p. 25 ¶1); and a fluorinated polyurethane proppant coating on the proppant particle, in which the fluorinated polyurethane proppant coating is a polymerized reaction product of at least one of diisocyanate and polyisocyanate, and at least one of aliphatic or aromatic fluorinated alcohols and fluorinated polyols (p. 11, ¶2 – p. 14, ¶1; p. 16, ¶2; p. 25, ¶3; Examples 4, 5; Claim 1).  
Wayne does not disclose and the fluorinated polyurethane proppant coating further comprises from 1 to 15 wt.% of a strengthening agent comprising at least one of glass fibers, carbon fibers, Kevlar fibers, mica, silica, alumina, carbon nanotubes, nanosilica, nanoalumina, nanozinc oxide, nanotubes, nanocalcium carbonate, nanocalcium carbonate, and nanozirconium oxide.
However, Monastiriotis teaches proppant with polymeric coating (Abstract; [0023]), wherein the coating may comprise polyol, polyurethane-based polymers and an isocyanate-functional component ([0032]; [0048] – [0051]; [0057]) and reinforcing particulates ([0023]; [0025] – [0027]).  Monastiriotis further teaches that the particulates may be present in the proppant coating within the range of 2 to 85 vol% ([0047]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the proppant composition in Wayne with reinforcing particulates that are grafted to or bonded to the polymeric proppant coating, as taught by Monastiriotis, in order to impart a greater hardness and/or deformation resistance to the coating ([0022]).
Claim 2. Wayne in view of Monastiriotis teach The coated proppant of claim 1.  Wayne further discloses in which the coated proppant comprises from 1 to 10 wt.% fluorinated polyurethane proppant coating as calculated by a weight of the proppant particles (p. 16, ¶4; p. 24, ¶5).


Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive for the reasons explained, below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Monastiriotis fails to disclose each and every limitation of claim 1 (e.g., fluorinated polyurethane proppant coating), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Wu discloses coated proppant (Abstract; [0155]), comprising proppant particles ([0156]); and a fluorinated polyurethane proppant coating on the proppant particle ([0155]), wherein the proppant coating is a polymerized reaction product of at least one of diisocyanate and polyisocyanate, and at least one of aliphatic or aromatic fluorinated alcohols and fluorinated polyols ([0118]; [0120]; [0121]; [0124]; [0127])…
Monastiriotis teaches proppant with polymeric coating (Abstract; [0023]), wherein the coating may comprise polyol, polyurethane-based polymers and an isocyanate-functional component ([0032]; [0048] – [0051]; [0057]).  Monastiriotis further teaches that the coating can include reinforcing particulates ([0023]; [0025] – [0027]), which are grafted to or bonded to the polymeric proppant coating in order to impart a greater hardness and/or deformation resistance to the coating ([0022]).  
The examiner notes that it is well known in the art to use fillers and/or reinforcing particulates within various proppant coating materials.  Moreover, improving hardness and/or strength is a well-known goal in the art of proppant formulation such that the 
Therefore, the Examiner maintains that it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the proppant composition in Wu with reinforcing particulates that are grafted to or bonded to the polymeric proppant coating, as taught by Monastiriotis, in order to impart a greater hardness and/or deformation resistance to the coating ([0022]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: 75°C to 200°C = 167°F to 392°F